TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 28, 2016



                                      NO. 03-16-00551-CV


                                    Elbert Miller, Appellant

                                                 v.

                                    Daniela Garcia, Appellee




      APPEAL FROM 421ST DISTRICT COURT OF CALDWELL COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE ROSE


This is an appeal from the docket entry made by the district court on July 21, 2016. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.